Title: To George Washington from Alexander Furnival, 1 June 1789
From: Furnival, Alexander
To: Washington, George

 

New York June 1st 1789.

The Representation of Alexander Furnival, Most respectfully Sheweth,
That having served the State of Maryland as an Officer in their Artillery almost during the War, and on every occasion Testified his attachment to his Country & the glorious cause of liberty from the earliest period of the late contest, he is induced with every sentiment of respect and veneration to represent to your Excellency, his present situation in life and to express his desire of being thought deserving an appointment in the Customs of the Said state.
Your Representer begs leave to Observe, that his pay as an officer being inadequate to the support of his Family; was induced to Venture considerable property at Sea which fell into the hands of the Enemy[.] The fall of property in Baltimore, the depreciation of paper Currency, together with other unforeseen & unavoidable Misfortunes in Trade, added to the sad change of times, hath so straightened his circumstances and distressed his Family, that he humbly hopes Your Excellency will take his case into consideration and grant him the Office of Collector of the Customs for the Port of Baltimore, or any other appointment to which your Excellency may think him adiquate—Having served his Country (he trusts) with credit and reputation and demeaned himself as a good Citizen of the Confederated States; he flatters himself he will not be thought undeserving your Excellency’s favour, should he be honoured with a compliance to his request the obligation will ever be most gratefully remembered. And your Excellency will have the heart felt satisfaction of communicating happiness to a Family who have merited and seen better times. Whose duty it shall be to pray, that God will long preserve Your Excellency’s most Valuable Life.

Alexander Furnival

